                                                                     Case 3:20-cv-00095-LRH-WGC Document 22
                                                                                                         21 Filed 10/29/20
                                                                                                                  10/28/20 Page 1 of 2
                                                                                                                                     3




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                             8
                                                                 Attorneys for Plaintiff The Bank of New York
                                                             9   Mellon f/k/a The Bank of New York as Trustee for
                                                                 the Certificateholders of the CWALT, Inc.,
                                                            10   Alternative Loan Trust 2005-47CB, Mortgage
                                                                 Pass-Through Certificates, Series 2005-47CB
                                                            11
                                                                                            UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                    DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14   THE BANK OF NEW YORK MELLON FKA                    Case No.: 3:20-cv-00095-LRH-WGC
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            15   FOR THE CERTIFICATEHOLDERS OF THE                  STIPULATION AND ORDER FOR
                                                                 CWALT, INC., ALTERNATIVE LOAN                      DISMISSAL WITH PREJUDICE
                                                            16   TRUST 2005-47CB, MORTGAGE PASS-
                                                                 THROUGH CERTIFICATES, SERIES 2005-
                                                            17   47CB,
                                                            18                               Plaintiff,
                                                            19   vs.
                                                            20   THOUSAND ISLAND 1960, LLC; THUY
                                                                 TRAN; AND DOUBLE DIAMOND RANCH
                                                            21   MASTER ASSOCIATION,
                                                            22                               Defendants.
                                                            23

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …

                                                                                                            1
                                                                   Case 3:20-cv-00095-LRH-WGC Document 22
                                                                                                       21 Filed 10/29/20
                                                                                                                10/28/20 Page 2 of 2
                                                                                                                                   3




                                                             1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff The Bank

                                                             2   of New York Mellon f/k/a The Bank of New York as Trustee for the Certificateholders of the

                                                             3   CWALT, Inc., Alternative Loan Trust 2005-47CB, Mortgage Pass-Through Certificates, Series

                                                             4   2005-47CB (BoNYM), and Defendants Thousand Island 1960, LLC and Thuy Tran (Defendants),

                                                             5   by and through their respective counsel of record, hereby stipulate and agree to the dismissal of this

                                                             6   action with prejudice. Any lis pendens recorded in association with this lawsuit is hereby cancelled

                                                             7   and expunged.

                                                             8          Each party shall bear their own attorney's fees, prejudgment interest, and costs of suit
                                                             9   associated with this dismissal. The court may close this case. All other parties have been dismissed

                                                            10   or never appeared.

                                                            11   DATED October 28, 2020.                             DATED October 28, 2020.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   AKERMAN LLP                                         MORRIS LAW CENTER
                      LAS VEGAS, NEVADA 89134




                                                            13   /s/ Rex D. Garner                                   /s/ Sarah A. Morris
AKERMAN LLP




                                                                 ARIEL E. STERN, ESQ.                                SARAH A. MORRIS, ESQ.
                                                            14   Nevada Bar No. 8276                                 Nevada Bar No. 8461
                                                                 NATALIE L. WINSLOW, ESQ.                            TIMOTHY A. WISEMAN, ESQ.
                                                            15   Nevada Bar No. 12125                                Nevada Bar No. 13786
                                                                 REX D. GARNER, ESQ.                                 5450 West Sahara Avenue, Suite 330
                                                            16   Nevada Bar No. 9401                                 Las Vegas, Nevada 89146
                                                                 1635 Village Center Circle, Suite 200
                                                            17   Las Vegas, Nevada 89134                             Attorneys for Thousand Island 1960, LLC and
                                                                                                                     Thuy Tran
                                                            18   Attorneys for The Bank of New York Mellon,
                                                                 f/k/a The Bank of New York, as Trustee for the
                                                            19   Certificateholders of CWALT, Inc., Alternative
                                                                 Loan Trust 2005-7CB, Mortgage Pass-Through
                                                            20   Certificates, Series 2005-7CB
                                                            21

                                                            22                                                 ORDER
                                                            23     IT ISIT
                                                                         SOISORDERED.
                                                                              SO ORDERED.
                                                            24     DATED this 29th day of October, 2020.
                                                            25                                                UNITED
                                                                                                              LARRY R.  STATES
                                                                                                                          HICKSDISTRICT COURT JUDGE
                                                                                                              Case No.: 3:20-cv-00095-LRH-WGC
                                                                                                              UNITED STATES DISTRICT JUDGE
                                                            26

                                                            27
                                                                                                              DATED
                                                            28

                                                                                                                2
